DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
Election/Restrictions
Applicant's traverse to the election by original presentation of claims 1 – 9, 12, and 13, as set forth in the previous Office Action is acknowledged. The traversal is on the ground(s) that there is a ‘special technical feature’ between originally filed claim 1 and newly submitted claim 14.  This is not found persuasive because the shared technical features between original claim 1 and newly submitted claim 14 are ‘two sliding rails disposed parallel to one another’ and a ‘slide configured to slide along the two sliding rails and comprising a base plate and a component mount connected to the base plate.’ These technical features are not a special technical feature because they do not make a contribution over the prior art of Mogle (U.S. Patent Application Publication Number 2016/0376927), as explained in the anticipation rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“adjusting unit” recited in claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the invocation of 35 U.S.C. 112(f), ‘adjusting unit’ will be interpreted as to comprise “an elongate member,” as taught by the Specification (paragraphs 27 and 33; figure 4, element 16).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 3, 6 – 9, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogle (U.S. Patent Application Publication Number 2016/0376927).
As to claim 1, Mogle teaches a device for installing an annular component which is arranged within a turbine housing at a position which is accessible via an access point of the turbine housing (figure 2, element 2 being the ‘device’; abstract and page 2, paragraph 27), comprising: two sliding rails configured to extend through the access point into an interior of the turbine housing when mounted to a lower turbine housing region of the turbine housing such that they extend in a longitudinal direction and parallel to one another (figures 3 and 4, elements 48 being the ‘sliding rails’; page 3, paragraph 33). Examiner recognizes that Mogle teaches the sliding rails being connected to a ‘height adjustment table’ which is positioned outside the turbine housing (figures 3 and 6, element 22 being the ‘height adjustment table’ and element 8 being the ‘turbine housing’). However, Mogle teaches that the use of the ‘height adjustment table’ is only an embodiment of the device (figure 3, elements 2 and 22; page 2, paragraph 29, stating that “apparatus 2 is shown by example to be coupled, at its base to a height adjustable table 20”). It is the position of the Examiner that, as an alternative to the height adjustable table, the device and sliding rails of Mogle can be mounted to a lower turbine housing region of a turbine housing, such that the sliding rails extend through an access point and into an interior of the turbine housing. 
Mogle further teaches a slide configured to be placed onto the sliding rails, and to be slid to and fro on the sliding rails in the longitudinal direction (figure 3, elements 24 and 50 being the ‘slide’; pages 2 – 3, paragraphs 29 and 34), wherein the slide comprises a base plate (figure 3, element 24 being the ‘base plate’; pages 2 – 3, paragraph 29) and a component mount which, as viewed in the longitudinal direction, is fastened in a front end region of the base plate and is designed in such a way that the component to be installed can be received on it and can be fastened to it releasably (figure 3, element 50 being the ‘component mount’; page 3, paragraph 34), the base plate being adapted to the component mount in such a way that a weight of the component which is received on the component mount is compensated for by way of a weight of the base plate as a counterweight, in such a way that wobbling of the slide on the sliding rails due to the weight of the component is prevented (figures 3 and 4, elements 24, 50, and 4; pages 3 – 4, paragraphs 34 – 36), wherein the slide is configured such that movement to and fro on the sliding rails is effective to move the component mount and the base plate into and out of the interior of the turbine housing (figures 3 and 4, elements 24, 50, 48; pages 3 – 4, paragraphs 34 – 36).
As to claim 2, Mogle teaches that the base plate has an annular segment-shaped configuration (figure 3, element 24, see below).

    PNG
    media_image1.png
    311
    467
    media_image1.png
    Greyscale

As to claim 3, Mogle teaches that the front end region of the base plate can be moved in the longitudinal direction beyond the front end of the sliding rails (figure 3, elements 24 and 48). Examiner notes that Mogle teaches that a drive mechanism and aligner are mounted on the front and back end of the sliding rails (figure 3, elements 46 being the ‘drive mechanism’ and element 52 being the ‘aligner’; page 3, paragraphs 33 – 34), such that the ‘drive mechanism’ and ‘aligner’ prevent the base plate from being moved along the siding rails beyond the front and back ends of the sliding rails (figure 3, elements 24, 48, 46, and 52). However, Mogle further teaches the base plate comprising a spindle, which extend beyond the front end of the sliding rails when the base plate is moved to the front end of the sliding rails, against the aligner (figure 3, elements 24, 48, and 52, see below).

    PNG
    media_image2.png
    347
    282
    media_image2.png
    Greyscale

Mogle further teaches that a first sliding face is provided in a predefined region of the front end region on an underside of the base plate (figure 4, top or bottom surfaces of element 24 being the ‘first sliding face’).
As to claim 6, Mogle further teaches an embodiment in which the component mount has an annular carrier element which extends upward starting from the base plate and on which a plurality of component receptacle flanges which project outward in the longitudinal direction are provided in a manner which is distributed circumferentially (figure 4, elements 59 being the ‘component mount,’ element 58, being the ‘annular carrier element’; pages 3 – 4, paragraph 35, wherein the bolt/pin extending from element 58 into the component 4 being the ‘plurality of component receptacle flanges’), which the plurality of component receptacle flanges define radial outer faces which extend in the circumferential direction and are arranged on a common circular arc, a diameter of the common circular arc is slightly smaller than an internal diameter of the component (figure 4; pages 3 – 4, paragraph 35, wherein the bolt/pin extending from element 58 into the component 4 being the ‘plurality of component receptacle flanges’).
As to claim 7, Mogle teaches that an outwardly pointing end face of the annular carrier element defines a stop face for the component which is received on the component receptacle flanges of the plurality of component receptacle flange defines a stop face for the component which is received on the component receptacle flanges (figure 4, elements 58 and 4).
As to claim 8, Mogle teaches that the annular carrier element is provided with through holes which extend in the longitudinal direction (figure 4, element 58).
As to claim 9, a handle is provided on the component mount, which allows for moving the slide manually on the sliding rails in the longitudinal direction (figures 3 and 5, element 64 being the ‘handle’).
As to claim 12, Mogle teaches that the first sliding face is circularly annular segment-shaped (figure 4, top surface of element 24).
As to claim 20, Mogle teaches that the slide is configured such that movement to and fro on the sliding rails is effective to move the component mount and the base plate fully into the interior of the turbine housing (figures 3 and 4, elements 24, 50, 48; pages 3 – 4, paragraphs 34 – 36).
Allowable Subject Matter
Claims 4, 5, 13, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Mogle does not teach, either expressly or implicitly, the first sliding face being disposed on a radially outer face of a sliding face element which is received in a cutout of the base plate, wherein a radially inner face of the sliding face element comprises a ramped surface that is ramped in the longitudinal direction, and wherein the sliding face element is moveable up and down relative to the base plate by moving in the longitudinal direction an adjusting unit that is disposed between the ramped surface and the base plate along the ramped surface, wherein the adjusting unit comprises an elongated member, as recited by claim 4.
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive.
Applicant first argues, on pages 8 – 9, that the limitation “adjusting unit,” as recited in claim 4, does not invoke interpretation under 35 U.S.C. 112(f). Applicant bases this argument by stating that “adjusting unit” is a term known in the art to describe or require a given structure. Examiner disagrees with this assertion. “Adjusting unit” is not a term that is known in the art to refer to or describe a known ‘unit’ or structure. Because of this, and further because the limitation meets the requirements of the three-prong test outlined above, “adjusting unit” invokes interpretation under 35 U.S.C. 112(f).
Applicant further argues, on pages 9 – 10, that the ‘sliding rails’ of Mogle are not ‘configured to extend through an access point into an interior of a turbine housing when mounted to a lower turbine housing region of the turbine housing such that they extend in a longitudinal direction and parallel to one another.’ Examiner again disagrees. Examiner recognizes that Mogle teaches the sliding rails being connected to a ‘height adjustment table’ which is positioned outside the turbine housing (figures 3 and 6, element 22 being the ‘height adjustment table’ and element 8 being the ‘turbine housing’). However, Mogle teaches that the use of the ‘height adjustment table’ is only an embodiment of the device (figure 3, elements 2 and 22; page 2, paragraph 29, stating that “apparatus 2 is shown by example to be coupled, at its base to a height adjustable table 20”). It is the position of the Examiner that, as an alternative to the height adjustable table, the device and sliding rails of Mogle can be mounted to a lower turbine housing region of a turbine housing, such that the sliding rails extend through an access point and into an interior of the turbine housing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726